Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/21 has been entered.
 
Claims 1-3, 7-11 and 19-23 are amended.  Claims 1-3 and 7-23 are pending.

Response to Amendment

Claim Objections
Claim objections are overcome by amendment.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,623,435.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of ‘623 are contained in the narrower species claims of ‘435, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9, 12-15 and 17-21are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2014/0237545 assigned to Marble Security hereinafter Marble in view of USP Application Publication 2015/0180894 to Sadovsky et al., hereinafter Sadovsky.  


As per claims 1, 19, and 20, Marble teaches a method comprising: 
automatically performing an analysis of each of a plurality of applications (0055) residing on a mobile device of a user (0037 and 0040);
based on the analysis, automatically calculating a score for each of the plurality of applications (0129); and 
automatically determining whether each of the plurality of applications meets or exceeds a score threshold (0123-0125); and 
automatically remediating each of the applications, of the plurality of applications, for which the score meets or exceeds the score threshold (0113, 0126, and 0129).
Marble teaches many types of analyses and detectable malicious/anomalous activities to detect.  Marble does not explicitly teaches account takeover behaviors including accessing an account of another user, the another user being different from the user of the mobile device.  Sadovsky teaches analyzing account takeover behaviors including accessing an account of another user, the another user being different from the user of the mobile device (0017, 0018, and 0031).  Sadovsky clearly teaches recognizing with accounts on a device (0069) have been created and also logs when they sign on to online services (0070).  Thus when an application has numerous new malicious accounts created and then they try to connect online with the account, both of these events are aggregated which raises the threat level (0035 and 0038).  This is very similar to how Marble determines threats on its application on mobile devices.  Combining with Sadovsky is obvious because that just adds more type of anomalous 



As per claim 2, Marble teaches the analysis is performed on the mobile device before the mobile device accesses network resources of the enterprise system (0103).

As per claim 3, Marble teaches the analysis is performed in a virtual environment comprising a sandbox (0035-36).
As per claim 7, Marble teaches performing the analysis further comprises analyzing each of each of the plurality of applications (0055) residing on the mobile device of the user for leaking of private information to another system other than the enterprise system (0037 and 0040) and wherein the private information comprises geolocation data for the user (0034 and 0052).
As per claim 8, Marble teaches the other system is another mobile device [hacker is also in the café hijacking sessions; 0043].
As per claim 9, Marble teaches the private information comprises unencrypted data (0043 and 0052).
As per claim 12, Marble teaches the score is a composite risk score for each of the plurality of applications (0097 and 0121).

As per claim 14, Marble teaches the composite risk score comprises an average of the privacy, data leakage, or malicious behavior scores (0127 and 0129).
As per claim 15, Marble teaches the composite risk score is a weighted score calculated by multiplying each of privacy, data leakage, and malicious behavior scores by a weighting coefficient (0127 and see Tables with coefficients).
As per claim 17, Marble teaches the automatically remediating each of the applications of the plurality of applications for which the score meets or exceeds the score threshold further comprises quarantining the mobile device for a period of time to give a user time to take steps to place the mobile device into condition such that no application on the mobile device meets or exceeds the score threshold (the system automatically can de-provision any device from the network based on the remediation policy; 0074, 0126, and 0127).
 	As per claim 18, Marble teaches comprising when at least one of the applications on the mobile device of the user exceeds the score threshold, quarantining the mobile device and cutting off all enterprise access including email, calendaring, and corporate networked applications [de-provision; 0074] ,wherein cutting off all enterprise access comprises allowing access to emails notifying  the user (0126) that a fix is required within in period of time to remove the device from quarantine, and that if the user fails to effect the fix, the mobile device will be retired or unconditionally quarantined [stays de-provisioned for not remediating; 0127].



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marble and Sadovsky and further in view of USP Application Publication 2014/0058740 to Barnett.

As per claim 10, Marble and Sadovsky are silent in explicitly teaching the private information further comprises sensitive information designated under a state and/or federal law [HIPAA].  However Marble mentions all of the user’s data could be at risk of theft if not safeguarded.  Barnett teaches safeguarding protected HIPAA compliant data in applications and transmission (0137).  Protecting this type of data from the attacks listed in Marble is obvious to one of ordinary skill in the art.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  
As per claim 11, the combined system of Marble, Sadovsky and Bennet teaches the private information comprises health information [Bennett; 0137], .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Marble and Sadovsky.  
As per claim 16, Marble does not explicitly teach the privacy risk score is weighted more heavily such that a coefficient of .9 is applied to the privacy risk score.  Marble does teaches giving privacy risk score a coefficient (Table 3).  Marble uses a wide variety of coefficients for various factors including 0.9.  The choice of coefficient for a particular risk is a design choice.  The claim is obvious because one of ordinary skill in the art can choose options from a limited range (0.0-1.0 of coefficients that suits the need of the system.  The use of 0.9 does not produce any unpredictable result.


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Marble and Sadovsky and further in view of USP Application Publication 2013/0263260 to Mahaffey et al., hereinafter Lookout.


Marble and Sadovsky are silent in explicitly teaching that performing of the dynamic analysis comprises executing each of the plurality of applications in a virtual environment and further comprises analyzing application behaviors for each of the plurality of applications over a period of time.  On the other hand Lookout teaches performing the dynamic analysis comprises executing each of the plurality of applications in a virtual environment and further comprises analyzing application behaviors for each of the plurality of applications over a period of time whereby a data object (application; 0024) is executed in a virtual environment to analyze the behavior of the program (0082). This isolates the application from the real network resources so that it may be safely evaluated.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   Marble already teaches that dynamic and behavior analyses so performing this feature in a safe virtual environment protects the system.  
As per claim 23, Marble teaches performing the analysis of each of the plurality of applications (0055) a behavior analysis [risk assessment about vulnerability event of applications, i.e. VPN (0103). The combined system of Marble, Sadovsky, and Lookout teaches the behavioral analysis comprises executing each of the plurality of applications in a virtual environment and 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2431